Case 2:19-mc-00019-JES-MRM Document 1-2 Filed 12/11/19 Page 1 of 2 PagelD 52

 

EXHIBIT 2

 

 

 

 
Case 2:19-mc-00019-JES-MRM Document 1-2 Filed 12/11/19 Page 2 of 2 PagelD 53

. f
AQ 443 (Rev, 11/11) Arrest Warrant | |

 

 

UNITED STATES DISTRICT COURT LN
for the jf
Middle District of Florida '
United States of America
) Case No. 2:19-mj- /4 GL AEF)
ALEX JARED ZWIEFELHOFER and )
CRAIG AUSTIN LANG )
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

dname of person to be arrested) CRAIG AUSTIN LANG >
who is accused of an offense or violation based on the following document filed with the court: ,

 

‘J Indictment = © Superseding Indictment © Infonnation © Superseding Information & Complaint
{ Probation Violation Petition OO Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1951(a) Conspiracy to Interfere with Commerce by Violence;
Interference with Commerce by Violence;
18 U.S.C. §§ 924(c)(1)(A)(iii), Conspiracy to Use a Firearm During a Crime of Violence: .
. ff)(1) and (co) Use and Discharge of a Firearm During and in Relation to a Crime of Violence which

Resulted in the Death of a Person
Date: —&: {¢-1F. 2 bole 2 whl.
. ' Issuing offider's Signature

‘ity and state: Fort Myers, Florida Nicholas P. Mizell, U.S. Magistrate Judge
Printed name and ttle

 

 

 

Return

This warrant was received on (date and the person was arrested on (date) .

 feuy und state! I CERTIFY THE FOREGOING TO BEA TRUE — ’ . —.
, "AND CORRECT COPY OF THE ORIGINAL
ate: UNITED STATES DISTRICT COURT
— MY STRICT OF FLORIDA Arresting officer ‘s signature
BY: ,
DEPUTY CLERK —

 

Printed name and title

 

 
